Citation Nr: 1815089	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-03 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for depression, to include as secondary to posttraumatic disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1983 to January 1995, from January 2001 to October 2001, May 2002 to May 2003 and from January 2007 to June 2008 with additional periods of service with the U.S. Army National Guard.  The Veteran received the Army Commendation Medal, Armed Forces Expeditionary Medal and NATO Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for depression. 

The Veteran and his wife testified before the undersigned Veterans Law Judge at a February 2012 videoconference hearing.  A transcript of this hearing is of record.

Generally, the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and any other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran's representative contends that the Veteran's depression is secondary to his service-connected PTSD.  In consideration of this contention, the Board has expanded the claim as noted above. 

The Board previously remanded the claim for further development in March 2014 and April 2017.  Unfortunately, there has not been substantial compliance with the Board's remand directives; as such another remand is necessary before the Board can adjudicate the claim. Therefore, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Board regrets further delay, but additional development is necessary to decide this case.  

Pursuant to the Board's remand directives, the RO obtained an addendum opinion in October 2017.  The Board finds that opinion is internally inconsistent to the extent the examiner concludes that "there is no separate diagnosis of MDD" in the Veteran's record while also stating that the previously diagnosed MDD has evolved into PTSD. Because the opinion does not provide a clear conclusion as to whether the Veteran had a separate diagnosis of depression, the Board finds it inadequate to adjudicate the claim.  

Furthermore, the examiner's opinion failed to address the depression diagnosis noted, in January 2008, in the Veteran's service treatment records (STR) as directed in the Board's remand.  Therefore, a remand is necessary in light of the lack of substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as ... law, the right to compliance with the remand orders); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).

In addition, the Veteran's representative contends that his depression is secondary to his service-connected PTSD.  The record does not contain a medical opinion with respect to this contention.  

Accordingly, the case is REMANDED for the following action:

1. Update the Veteran's VA medical records.

2. After completing directive #1, the claims file should be returned to the examiner who provided the October 2017 or if that examiner is not available, to a similarly qualified examiner for supplemental opinion that answers the following questions:

(a) Is the Veteran's diagnosed depressive symptoms indicative of a separate mental disorder or are they manifestations of the Veteran's service-connected PTSD?

The examiner's opinion should specifically explain whether the January 2008 in-service diagnosis for depression, his diagnosis in the September 2008 VA examination, and his post-service VA treatment records with diagnoses and treatment for depression are manifestations of his PTSD.

(b) If the Veteran experiences a depressive disorder separate from PTSD, is it at least as likely as not (50 percent probability or more) that the Veteran's depressive disorder had its onset in service or was caused by, or is otherwise etiologically related to, the Veteran's active military service?    

(c) In the alternative, is the Veteran's depression at least as likely as not (50 percent or greater probability) caused by his service-connected PTSD?; and

(d) Is it at least as likely as not (50 percent or greater probability) that the Veteran's depression has been aggravated by his service-connected PTSD?.

The term "aggravated" in the above context means a permanent worsening of his symptoms, and not temporary or intermittent flare-ups, which resolve and return to the baseline level disability. 

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is the case.

3.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4.  Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case to him and his representative and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.§§ 5109B, 7112 (2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.§ 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




